Citation Nr: 0711846	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  02-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.
 
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
disagreed and timely appealed.  

In September 2003, the veteran, his wife and representative 
presented evidence and testimony at a hearing at the RO 
before a Veterans Law Judge (VLJ).  A transcript of the 
hearing has been associated with the veteran's claims folder.  
In December 2006, the veteran was notified that the VLJ who 
had chaired the September 2003 hearing had retired.  The 
veteran was offered then option of participating in another 
persona hearing.  He responded by indicting that he did not 
want an additional hearing.   

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required
on his part.


REMAND

In March 2004, the Board remanded the claim for further 
evidentiary development.
This included obtaining additional medical records and 
attempting to verify the veteran's claimed stressors.  
Despite the best efforts of the AMC, however, certain  
matters remain unclear.  In particular, in addition to PTSD, 
the record reveals diagnoses of bipolar disorder, and anxiety 
disorder.  There is an extensive history of alcohol and 
cannabis abuse, as well as panic disorder.  In light of the 
lack of a definitive psychiatric diagnosis, the Board 
believes that additional examination would be useful in 
determining whether PTSD in fact exists.

The only verified stressor of record is an event which 
occurred in June 8, 1970, at Fort Bragg, North Carolina.  
Submitted by the veteran in September 2006 was a copy of a 
New York Times newspaper article describing how seven 
soldiers were killed when explosives prematurely detonated 
during a training exercise.  The Board notes that personnel 
records in evidence indicate that the veteran was in engineer 
training at Fort Bragg from March 21, 1970 to June 12, 1970

In his November 2001 stressor statement, the veteran stated 
that he did not witness the event and he did not know any of 
the men who were killed.  The Board believes that additional 
inquiry should be made as to whether this incident, although 
verified, qualifies as a stressor under 38 C.F.R. § 3.304(f) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for the veteran to 
be examined by a psychologist.  The 
veteran's VA claims folder and a copy of 
this remand should be furnished to the 
examiner for review.  Appropriate 
diagnostic testing should be undertaken, as 
deemed necessary by the examiner, and the 
examiner should specifically comment on the 
validity of the test results.  After review 
of the veteran's claims folder (to include 
the New York Times article referred to 
above), an interview with the veteran, and 
review of the results of any testing 
performed, the examiner should provide a 
report which sets out the most likely 
current psychiatric diagnosis or diagnoses.  
To the extent practicable, PTSD should 
either be diagnosed or specifically ruled 
out.  A report should be prepared and 
associated with the veteran's VA claims 
folder.


2.  VBA should then arrange for the 
veteran's claims folder, to include the 
report of the psychologist, to be reviewed 
by a psychiatrist.  The reviewing 
psychiatrist should provide a report which 
sets out the most likely current 
psychiatric diagnosis or diagnoses.  If the 
reviewing psychiatrist deems it to be 
necessary, the veteran should be personally 
examined.  The existence, or non-existence, 
of PTSD should be addressed specifically.  
The examiner should, to the extent 
practicable, opine as to whether the 
confirmed event occurring on June 8, 1970, 
referred to above, is sufficient to 
constitute a stressor under the criteria of 
DSM IV.   A report should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the benefits 
sought on appeal remain denied, in whole or 
in part, VBA should provide the veteran 
with a supplemental statement of the case 
and allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The veteran  has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



